PER CURIAM.
This cause came on to be heard upon the respondents’ motion to quash the petition for certiorari and upon the petitioner’s motion for an extension of “time for petitioner to file the testimony of record herein and/or the transcribed notes of the official court reporter allegedly taken” at a hearing before the trial court on the respondents’ motion for a summary judgment. The record now before this court in this case discloses that the petitioner has already been granted two extensions of time within which to file the record-on-appeal, one by the trial court and one by this court, and indicates that the petitioner has had ample opportunity to so file. The motion for further extension of time is denied. The respondents’ motion to quash the petition for certiorari is granted.
STURGIS, C. J., and CARROLL, DONALD, and WIGGINTON, JJ., concur.